Citation Nr: 1613868	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  07-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement of a survivor to payment of burial benefits, plot allowance, and interment allowance following the death of the decedent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The decedent served on active duty in the Philippine Scouts from May 1946 to April 1949.  The appellant asserts that the decedent also served with the Philippine Armed Forces under the Guerrilla Affairs Unit from December 1942 to April 1946.  The decedent died in March 2005.  The appellant is a daughter of the decedent.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO denied entitlement to burial benefits, plot allowance, and interment allowance following the death of the decedent.  

In October 2006, the appellant filed a Notice of Disagreement, and the RO furnished the appellant a Statement of the Case in February 2007.  The appellant filed a Substantive Appeal (VA Form 9) in April 2007 without a request for a hearing before the Board.  Supplemental Statements of the Case were furnished by the RO in April 2007 and September 2007.  

In October 2008, the Board remanded the appeal for further development.  The RO furnished the appellant a Supplemental Statement of the Case in July 2010.  The case returned to the Board where it was denied in a December 2011 decision.  The Board found that the decedent did not have verified service as a guerilla or as a member of the Philippine Commonwealth Army that would entitle the appellant to VA burial benefits.  

The appellant appealed the denial to the Court of Appeals for Veterans Claims (Court).  In September 2014, the Court issued a memorandum decision vacating the December 2011 Board decision and remanding the appeal.  Specifically, the Court found that the Board erred by asking the National Personnel Records Center (NPRC) to verify the decedent's service rather than seeking verification from the Department of the Army or another relevant service department.  

Therefore, in May 2015, the Board remanded the appellant's claim to obtain service verification from the Department of the Army.  The Department of the Army provided an adequate response in October 2015, and the RO issued a Supplemental Statement of the Case in November 2015.  As such, the Board finds compliance with its May 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The appeal has now returned to the Board for further appellate action.


FINDINGS OF FACT

The decedent was not a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces


CONCLUSION OF LAW

The criteria are not met for basic eligibility for the receipt of VA burial benefits, plot allowance, and interment allowance benefits.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. §§  3.40, 3.41 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2003).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not for application in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board on questions limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certification of service is binding on VA, the Board's review is limited to interpreting the pertinent law and regulations. 

As discussed below, in this case the law is dispositive, and basic entitlement to payment of burial benefits, plot allowance, and interment allowance following the death of the decedent is precluded based upon the descendant's lack of qualifying service; accordingly, legal entitlement to payment of burial benefits, plot allowance, and interment allowance following the death of the decedent must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Law and Regulations

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2015). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2015).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1 (2015). 

Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 2014) and 38 C.F.R. § 3.40 (2015). 

Specifically, 38 C.F.R. § 3.40(b) establishes that "[s]ervice of persons enlisted under section 14, Pub. L. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation," but it does not allow for "burial allowance."  All Philippine Scouts enlisted or reenlisted "in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Pub. L. 190[,] as it constituted the sole authority for such enlistment during that period."   As such, they are not entitled to VA burial benefits.

Conversely, persons who served in the Commonwealth Army of the Philippines, to include "[p]ersons who served as guerillas under a commissioned officer of the United States Army, Navy or Marine Corps, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces," are eligible "for compensation, dependency and indemnity compensation, and burial allowance, from and after the dates and hours, respectively, when they were called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941."  38 C.F.R. § 3.40(c), (d) (2015).

Where a claim is based upon Philippine service, active service will be the period certified by the Armed Forces service department.  38 C.F.R. § 3.41(a) (2015).  When there is a question as to whether qualifying service is verified or adequately documented, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2015). 

The findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (VA was bound by certification from Department of Army that veteran did not have service as member of Philippine Commonwealth Army in the service of the United States Armed Forces); Soria v. Brown, 118 F.3d 747, 748 (Fed. Cir. 1997).  

Analysis

In this case, the appellant has submitted a Separation Qualification Record (SQR) generated by the Army of the United States which documents her father's service.  The SQR reflects that the decedent entered active service on May 14, 1946 and separated from active service on April 12, 1949.  An accompanying Certificate of Honorable Discharge from the Armed Forces of the United States of America dated April 12, 1949 indicates that the decedent served with the Philippine Scouts.  As these records were generated by the United States Army, the Board finds that they provide satisfactory evidence of the decedent's active duty service with the Philippine Scouts between May 1946 and April 1949.  However, as outlined above, service as a Philippine Scout in the Regular Army inducted between October 6, 1945 and June 30, 1947, inclusive, by regulation is not qualifying service for burial benefits.  See 38 C.F.R. § 3.40(b) (2015).

In a December 1952 rating decision, the decedent was granted entitlement to VA disability benefits.  In association with the decedent's claims, the RO requested information regarding his service history.  The service department certified, in April 1952 and June 1953, respectively, that the decedent had only served in the Philippine Scouts between May 1946 and April 1949, and not "as a member of the Army of the United States or of the Philippine Scouts prior to [May 14, 1946]," and that the decedent had neither been a "recognized guerilla . . . nor . . . a member of the Commonwealth Army in the [s]ervice of the Armed Forces of the United States."

Nonetheless, the appellant has asserted that the decedent served with the Philippine Armed Forces under the Guerrilla Affairs Unit from December 1942 to April 1946.  In support of her contention, she has submitted numerous documents, including the following:

1.  VA Certificate of Identification Form, completed by the decedent in 1952;

2.  VA Application for Compensation, completed by the decedent in 1952;

3.  Document titled Special Orders, Number 79, from the 52d Infantry Regiment (PA), dated in April 1946, submitted by the appellant in 2006;

4.  Document titled Special Order, Number 71, from the Army of the United States of America, dated in April 1943, submitted by the appellant in 2007;

5.  Document from the United States Army Forces in the Far East (USAFFE), dated in April 1944, submitted by the appellant in 2007;
6.  Document titled Special Orders, Number 61, from the USAFFE, dated in April 1944, submitted by the appellant in 2007;

7.  Document titled Special Orders, Number 11, from the Sixth Military District, dated in February 1945, submitted by the appellant in 2007;

8.  Document titled Special Orders, Number 325, from the Commonwealth Army of the Philippines, dated in December 1945, submitted by the appellant in 2007;

9.  Document titled Office Orders, Number 25, from the Guerrilla Affairs Unit, Panay, dated in January 1946, submitted by the appellant in 2007;

10.  Document titled Computation of Salaries Paid, from the Guerrilla Affairs Unit (PA), dated in January 1946, submitted by the appellant in 2007;

11 Document titled GAU Clearance Certification No. 4160, from the Guerrilla Affairs Unit, Panay, dated in February 1946, submitted by the appellant in 2007; and,

12.  Document titled Certification, from the Adjunct General for the Armed Forces of the Philippines, dated in October 2000, submitted by the appellant in 2007 that seemingly shows that the decedent joined the guerillas in December 1942.

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that, pursuant to both 38 C.F.R. § 3.203(c) and VA's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  

As such, the records submitted by the appellant were sent to the NPRC for review and verification.  The NPRC responded in January and February 2010 that the decedent's name was not shown in the official records and archives that list the members of the Philippine Commonwealth Army, including guerrillas, in the service of the United States Armed Forces.  

As noted above, in its September 2014 decision, the Court found that the Board erred by asking the NPRC to verify the decedent's service rather than seeking verification from the Department of the Army or another relevant service department.  Therefore, in May 2015, the Board remanded the appellant's claim to obtain additional verification of the decedent's service from a service department.  

In June 2015, the records submitted by the appellant were sent to the Department of the Army for review and verification.  In October 2015, the Department of the Army responded as follows:

1.  This memorandum responds to your request for the U.S. Army to re-verify our previous service determination concerning [the decedent], dated June 24, 2015.

2.  Based on our review of the information provided and official information contained in Army records maintained by the National Personnel Records Center, we are unable to change our previous negative service determination for [the decedent].

3.  After reviewing all the provided information, we identified a claim folder.  The folder contained an AGO Form 23 (enclosed) in which [the decedent] claimed he served in G-4, 6th Military District.  However, [the decedent's] name is not listed on the unit roster for that unit (enclosed).

4.  Under the guidance established by the Department of Army for the post-War recognition program, we are not able to accept the Certification from General Headquarters, Armed Forces of the Philippines, to verify service.

Thus, the Department of the Army found in April 1952, in June 1953, and again in October 2015 that the decedent was not a member of the Army of the United States or of the Philippine Scouts prior to May 1946, and was not a recognized guerilla or a member of the Philippine Commonwealth Army in the service of the Armed Forces of the United States.

The Board emphasizes that the findings from the service department are fully binding upon VA in its adjudication of the appellant's claim for basic eligibility for burial benefits.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Moreover, the records from the Philippine government notwithstanding, it is the findings of the service department which must be deemed dispositive, as this is the only source of service verification permitted by VA law.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  As such, the Board must accept the United States Department of the Army's findings that the decedent did not have service as a member of the Philippine Commonwealth Army, to include the recognized guerrillas, in the service of the United States Armed Forces.

In sum, there is no objective substantiation of qualifying service for purposes of VA burial benefits.  While the Board is sympathetic to the appellant's contentions, they are outweighed by the legal provisions on recognition of service for VA purposes are binding upon this case.  See 38 U.S.C.A. § 7104 (West 2014). 

Accordingly, entitlement to receipt of VA burial benefits has not been established.  Where, as here, the law and not the evidence is dispositive, the claim must be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement of a survivor to payment of burial benefits, plot allowance, and interment allowance following the death of the decedent is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


